           Case 2:18-cv-04755-HRH Document 8 Filed 01/25/19 Page 1 of 5
                  LAW OFFICES
       WATERFALL, ECONOMIDIS, CALDWELL
          HANSHAW & VILLAMANA, P.C.
            Williams Center, Suite 800
             5210 E. Williams Circle
                Tucson, AZ 85711
                  (520) 790-5828

 1 Corey B. Larson
     PCC#66111; SB #022549
 2 clarson@waterfallattorneys.com
   Attorneys for Defendant LQCG, Inc.
 3
 4                        UNITED STATES DISTRICT COURT

 5                           FOR THE DISTRICT OF ARIZONA

 6
   THERESA BROOKE, a married                       Case No.: 2:18-CV-04755-HRH
 7 woman dealing with her sole and
 8
   separate claim,

 9                      Plaintiff,                 MOTION TO DISMISS
10
                                                   COMPLAINT
     vs.
11
   LQCG INC., an Arizona corporation dba
12
   Holiday Inn Express & Suites Casa
13 Grande,
                    Defendant.
14
15         Defendant LQCG, Inc., by and through counsel undersigned, hereby moves to
16 dismiss the Complaint of Theresa Brooke pursuant to Rule 12(b)(6) of the Federal Rules of
17 Civil Procedure as follows:
18                       MEMORANDUM OF POINTS AND AUTHORITIES

19    I.   Brief Introduction
20         Plaintiff, a serial filer of hundreds if not thousands of lawsuits, claims to be an

21 Arizona resident suing an Arizona hotel because she could not be accommodated at a hotel
22 located a short distance from her own home. As factually dubious as Plaintiff’s claim is
23 that she might have wanted to stay at such hotel, the matter must be dismissed because her
24 counsel has apparently “cut and paste” from some copycat California litigation and sued
25 Defendant under California law even forgetting to change his California Bar Number to an
26
           Case 2:18-cv-04755-HRH Document 8 Filed 01/25/19 Page 2 of 5




 1 Arizona one. See Complaint, ¶1 & Caption. Needless to say, California law has nothing to
 2 say about this Arizona property.
 3
     II.   Factual and Procedural Background
 4
 5         This is not, unfortunately, the undersigned’s first rodeo with Plaintiff or her counsel.

 6 Indeed, the principal of the Holiday Inn Express was, at the time, the same as the owner of
 7 the adjacent Super 8 Hotel when Plaintiff and her counsel were suing just about every hotel
 8 in Southern Arizona claiming they did not have ADA mandated “pool lifts” in order to
 9 elicit settlements from small businesses. See 2:15-cv-01630-HRH (improperly filed as
10 Brooke v. BostCG, LLC because Plaintiff’s counsel initially sued the wrong property
11 owner). Indeed, the unsigned represented a host of parties against Plaintiff and her counsel.
12 Apparently, Plaintiff’s new game is to attempt to locate technical parking violations and
13 file thousands of lawsuits to elicit settlements from small Arizona businesses, a practice
14 that Arizona’s Attorney General, Mark Brnovich has intervened into cases to stop. See e.g.
15 2:16-cv-01969-PHX-NVW, Doc. 87.
16         Here, from a factual standpoint, Plaintiff’s claim is patently absurd. She claims that

17 she could not stay at the Casa Grande Holiday Inn Express because there is not permissible
18 access for a handicapped person to park, load, or unload at the hotel. But photographic
19 evidence taken off of “Google Earth” shows the reality: there are four reserved
   “accessible” parking spaces within a few feet of the front door of the hotel with ample
20
   space for loading and unloading. Indeed, a view of the eastern side of the hotel shows two
21
   reserved accessible spots with a loading zone directly to the east of the front door as
22
   follows:
23
24
25
26

                                                  2
          Case 2:18-cv-04755-HRH Document 8 Filed 01/25/19 Page 3 of 5




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12 And the mirror image is true as to the west of the front door which again shows two
13 accessible reserved parking spaces directly adjacent to the front entrance of the hotel, as
14 follows:
15
16
17
18
19
20
21
22
23
24
25
26

                                                3
            Case 2:18-cv-04755-HRH Document 8 Filed 01/25/19 Page 4 of 5




 1           Simply put, there are four reserved and accessible spots that happen to be the four
 2 closest to the front door. And these requirements met all applicable county and city
 3 building codes when this hotel was built as a fully accessible. Indeed, far from being the
 4 victim of predatory lawsuits, Defendant here should be lauded for the accessibility
 5 provided by this hotel. And this is because Plaintiff’s and her counsel’s lawsuit is not
 6 really about ensuring “access” but rather, as Arizona’s Attorney General put it, about the
 7 “practice of charging an illusory, unreasonable fee to his client solely for the purpose of
 8 extracting more money from defendants.” See e.g. 2:16-cv-01969-PHX-NVW, Doc. 87 at
 9 2:21-23.
10           With this background in hand, we move the legal merits of the dismissal of this

11 action.
12
     III.    Legal Argument
13
             Plaintiff’s Complaint sues Defendant’s hotel under California law. See Complaint,
14
     ¶1. More precisely, Plaintiff sues under “the California Unruh Civil Rights Act, California
15
     Civil Code § 51, 52, and the California Disabled Persons Act.” But this hotel property is
16
     undisputedly located in Arizona. See Complaint ¶2. The Unruh Civil Rights Act, however,
17
     by its own definition, applies solely to “persons within the jurisdiction of this state” –
18
     which is to say the State of California – and has no applicability to these parties or property
19
     in Arizona. As such, the Complaint fails to state a claim upon which relief may be granted
20
     and must be dismissed.
21
             It would seem likely that Plaintiff cites California law as being applicable to this
22
     Arizona case because her attorney merely cut and paste from what was undoubtedly some
23
     kind of shakedown in our sister state of another unfortunate small business defendant.
24
     Indeed, in the caption for this matter, Plaintiff’s attorney cites his State Bar No. as
25
     “242728” – which is a couple hundred thousand numbers too high to be a State Bar
26

                                                   4
           Case 2:18-cv-04755-HRH Document 8 Filed 01/25/19 Page 5 of 5




 1 Number in Arizona. Indeed, this would seem to be because it is not an Arizona bar
 2 number,         but      instead      counsel’s        California    bar    number.      See
 3 http://members.calbar.ca.gov/courtDocs/17-J-00133.pdf
 4          Our Local Rules require that attorneys accurately state their “name, address, e-mail
 5 address, State Bar Attorney number, telephone number” which “must be stated on the first
 6 page of every document” filed with the Court. See Local Rule 7.1(A)(1). As Plaintiff’s
 7 Complaint fails to meet this mandatory requirement, it may be stricken or the matter
 8 dismissed.
 9
     IV.    Conclusion.
10
            Plaintiff’s Complain should be dismissed and Defendant awarded its reasonable
11
     attorney’s fees and costs for being required to respond to this matter.
12
           RESPECTFULLY SUBMITTED this 25th day of January, 2019.
13
14                                            WATERFALL, ECONOMIDIS, CALDWELL,
                                              HANSHAW & VILLAMANA, P.C.
15
16                                            By:        /s/ Corey B. Larson
                                                         Corey B. Larson
17
                                                         Attorneys for Defendant
18 Original electronically filed this 25th day of
19 January, 2019, to; and COPY e-mailed and mailed
     this 25th day of January, 2019, to:
20
21 Peter Kristofer Strojnik
     The Strojnik Firm, LLC
22 2415 East Camelback Road, Ste. 700
23 Phoenix, AZ 85016
     pstrojnik@strojniklaw.com
24 Attorneys for Plaintiff
25
     By: /s/ Marilene Southard
26          Marilene Southard

                                                     5
